Clarence Murry and wife sued to recover damages for breach of a contract made by the defendant, the Detroit  Ironton Railroad Company, to purchase a strip of land 100 feet wide for a right of way and recovered a judgment for $800.
The petition avers that the real estate sold was *Page 410 
at all times and now is of the value of $200. The contract recites a consideration of $1,150, and the railroad sought to prove that it was agreed that the greater portion of this amount was to be paid on account of damages accruing to the balance of plaintiffs' farm by reason of the construction of a railroad across the farm, and that the railroad company had abandoned the plan of constructing the railroad across the farm. The trial court excluded this evidence, and in so doing the court erred.
It is, of course, fundamental that the provisions of a written contract cannot be varied by parol evidence; but it is equally fundamental that this rule does not exclude evidence relating to the consideration. The various circumstances under which the rule may be applied are stated in 10 Ruling Case Law, 1042, and 22 Corpus Juris, 1157 et seq. See, also, Morris Canal  Banking Co.
v. Ryerson, 27 N.J. Law (3 Dutcher), 457, 466; Windsor v. St. P.,M.  M. Ry. Co., 37 Wn. 156, 158, 79 P. 613, 3 Ann. Cas., 62;Buckeye Buggy Co. v. Montana Stables, 43 Wn. 49, 85 P. 1077, 117 Am. St. Rep., 1032.
The application of this rule does not deprive the plaintiffs of the right to recover whatever damages they actually suffered, directly arising from the breach of the contract. For the reasons given, the judgment will be reversed, and the cause remanded for a new trial.
Judgment reversed.
RICHARDS, WILLIAMS and LLOYD, JJ., concur. *Page 411